DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kondo (WO-2020213199-A1).

(10 Figure 1) comprising: 
a locking mechanism (14 Figure 1) having a catch (60 Figure 7) and a pawl (62 Figure 7); 
a locking pin (S Figure 1) for interacting with the locking mechanism; 
at least one damping element (58 Figure 8) for a locking mechanism component of the locking mechanism and/or the locking pin; and 
at least one spring (68 Figure 7) for the locking mechanism component, wherein the at least one spring at least partially abuts the at least one damping element (Figure 8 shows the partial abutment of spring 68 with damper 58, specifically in the area of reference number 68).

With regards to claim 2, Kondo discloses the motor vehicle door lock according to claim 1, 
wherein the at least one spring (68 Figure 7) has a coiled section (68a, PP 0059) that abuts the at least one damping element (58 Figure 8) via an outer circumference of the coiled section (Figure 8 shows the partial abutment of spring 68 with damper 58, specifically in the area of reference number 68).

With regards to claim 3, Kondo discloses the motor vehicle door lock according to claim 2, 
wherein the at least one spring (68 Figure 7) is a torsion spring (PP 0042) comprising the coiled section (68a, PP 0059) and legs (legs of 68, Figure 7) connected thereto.

With regards to claim 4, Kondo discloses the motor vehicle door lock according to claim 2, 
wherein the at least one damping element (58 Figure 8) has at least one arcuate segment (Figure 10 shows that the damping element [58, shaded] has an arcuate segment that surrounds axis 66) which interacts frictionally (Figure 8 shows that spring 68 is frictionally held in place by the damping element 58) with the coiled section (68a, PP 0059).

With regards to claim 5, Kondo discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (58 Figure 8) is inserted into a pocket (Figure 7 shows that the winds 56b and curved walls of housing 56 form a pocket that holds the components of the latch mechanism) of a latch housing (56 Figure 7).

With regards to claim 6, Kondo discloses the motor vehicle door lock according to claim 5, 
wherein an opening of the pocket is closed off and sealed by the at least one damping element (Figure 1 shows that the damping element 58 seals the opening of the pocket of the latch housing 56.).

With regards to claim 7, Kondo discloses the motor vehicle door lock according to claim 1, 
(58 Figure 7) is a locking pin (S Figure 10) damping element (58aa Figure 7, Figure 10).

With regards to claim 8, Kondo discloses the motor vehicle door lock according to claim 7, 
wherein the locking pin damping element (58aa Figure 7, Figure 10) is arranged in a latch housing (56 Figure 7) at an end (top end, Figure 8) of an inlet mouth (56a Figure 7).

With regards to claim 9, Kondo discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (58 Figure 8) has external moldings (58e Figure 8) for interaction with indentations (corner indentation formed by right wing 56b, Figure 7) in a latch housing (56 Figure 7).

With regards to claim 10, Kondo discloses The motor vehicle door lock according to claim 1, 
wherein the at least one damping element (58 Figure 8) is made of a plastic (PP 0058).

With regards to claim 11, Kondo discloses the motor vehicle door lock according to claim 10, 
wherein the at least one damping element (58 Figure 8) is made of an elastomeric (PP 0005) plastic (PP 0058).

With regards to claim 12, Kondo discloses the motor vehicle door lock according to claim 1, 
wherein the at least one spring (68 Figure 7) is configured pivot (PP 0042) the catch (60 Figure 7) to release the locking pin (S Figure 1).

With regards to claim 13, Kondo discloses the motor vehicle door lock according to claim 1, 
wherein the at least one spring (68 Figure 7) and the catch (60 Figure 7) are arranged around a same axis of rotation (66 Figure 7).

With regards to claim 14, Kondo discloses the motor vehicle door lock according to claim 3, 
wherein the legs includes a first leg (right leg of 68, Figure 7) that abuts a latch housing (56 Figure 7) and a second leg (right leg of 68, Figure 7) that abuts the catch (60 Figure 7).

With regards to claim 15, Kondo discloses the motor vehicle door lock according to claim 4, 
wherein the arcuate segment (Figure 10 shows that the damping element [58, shaded] has an arcuate segment that surrounds axis 66) has a radius that matches a radius (Figure 8 shows that the outer radius of the coiled section 68a matches the inner radius of the arcuate section of the damping element 58) of the coiled section (68a, PP 0059) of the spring (68 Figure 8).

With regards to claim 16, Kondo discloses the motor vehicle door lock according to claim 4, 
wherein a thickness of the arcuate segment (Figure 10 shows that the damping element [58, shaded] has an arcuate segment that surrounds axis 66) is at least equal to an axial length of the coiled section (68a, PP 0059) of the spring (68 Figure 8) whereby all windings of the coiled section abut the arcuate segment (Figures 1 and 8 show that the thickness of the arcuate segment is greater than the axial length of the coiled section, and that all windings of the coiled section abut the arcuate segment).

With regards to claim 17, Kondo discloses the motor vehicle door lock according to claim 5, 
wherein the at least one damping element (58 Figure 8) is wholly accommodated (Figure 1 shows damping element 58 wholly accommodated in the pocket of the latch housing 56) in the pocket of the latch housing (56 Figure 7).

With regards to claim 18, Kondo discloses the motor vehicle door lock according to claim 1,
 further comprising a latch housing (56 Figure 7), wherein the at least one damping element (58 Figure 8) is anchored in an interior of the latch housing via interlocking features (58e Figure 8) and the latch housing (corner indentation formed by right wing 56b, Figure 7).

With regards to claim 19, Kondo discloses the motor vehicle door lock according to claim 1, 
wherein the at least one damping element (58 Figure 8) is formed as a single continuous body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-10280660-B2: A similar latch with a damping element.
US-20120126549-A1: A similar latch with a damping element.
US-20200056406-A1: A similar latch with a damping element.
WO-2019038092-A1: A similar latch with a damping element.
FR-2969682-A1: A similar latch with a damping element.
DE-102018101073-A1: A similar latch with a damping element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675